Title: From Thomas Jefferson to John Jay, 24 June 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris June 24. 1789.

My letter of the 17th. and 18th. inst. gave you the progress of the
   
   17th

 States general to the 17th. when the Tiers had declared the  illegality
   
   18th

 of all the existing taxes, and their discontinuance from the end of their present session. The next day being a jour de fete could furnish no indication of the impression that vote was likely to
   
   19th

 make on the government. On the 19th. a council was held at Marly in the afternoon. It was there proposed that the king should interpose by a declaration of his sentiments in a seance royale. The declaration prepared by Mr. Necker, while it censured in general the proceedings both of the Nobles and commons, announced the king’s views such as substantially to coincide with the commons. It was agreed to in council, as also that the seance royale should be held on the 22d. and the meetings till then be suspended. While the council was engaged in this deliberation at Marly, the chamber of the clergy was in debate whether they should accept the invitation of the tiers to unite with them in the common chamber. On the first question to unite simply and unconditionally, it was decided in the negative by a very small majority. As it was known however that some members who had voted in the negative, would be for the affirmative with some modifications, the question was put with these modifications, and it was determined by a majority of 11. members that their body should join the Tiers. These proceedings of the clergy were unknown to the council at Marly, and those of the council were kept secret from every body. The next morning, (the 20th.)
   
   20th

 the members repaired to the House as usual, found the doors shut and guarded, and a proclamation posted up for holding a seance royale on the 22d. and a suspension of their meetings till then. They presumed in the first moment that their dissolution was decided, and repaired to another place where they proceeded to business. They there bound themselves to each other by an oath never to separate of their own accord till they had settled a constitution for the nation on a solid basis, and if separated by force, that they would reassemble in some other place. It was intimated to
   
   21st

 them however that day, privately, that the proceedings of the seance royale would be favorable to them.—The next day they met in a church, and were joined by the majority of the clergy. The heads of the Aristocracy, that is to say the queen, Count d’Artois and Prince de Conde saw that all was lost without some violent exertion. The king was still at Marly. No body was permitted to approach him but their friends. He was assailed by lies in all shapes. He was made to beleive that the commons were going to absolve the army from their oath of fidelity to him and to raise their pay. The queen abandoned herself to rage and despair. They procured a  committee to be held consisting of the king and his ministers, to which Monsieur and the Count d’Artois should be admitted. At this committee the latter attacked Mr. Necker personally, arraigned his plan, and proposed one which some of his engines had put into his hands; for his own talents, go no further than a little poor wit. Mr. Necker, whose characteristic is the want of firmness was brow-beaten and intimidated, and the king shaken. He determined that the two plans should be deliberated on the next day, and the seance royale put off a day longer. This encouraged a fiercer attack on Mr. Necker the next day; his plan was totally dislocated and that of the Count d’Artois inserted into it. Himself and Monsieur de Monmorin offered their resignation, which was refused, the Count d’Artois saying to Mr. Necker ‘No, sir, you must be kept as the hostage; we hold you responsible for all the ill which shall happen.’ This change of plan was immediately whispered without doors. The Nobility were in triumph, the people in consternation. When


   
   23d

 the King passed the next day thro the lane they formed from the Chateau to the hotel des etats (about half a mile) there was a dead silence. He was about an hour in the house, delivering his speech and declaration, copies of which I inclose you. On his coming out, a feeble cry of ‘vive le roy’ was raised by some children, but the people remained silent and sullen. When the Duc d’Orleans followed however their applauses were excessive. This must have been sensible to the king. He had ordered in the close of his speech that the members should follow him, and resume their deliberations the next day. The Noblesse followed him, and so did the clergy, except about 30. who, with the Tiers, remained in the room and entered into deliberation. They protested against what the king had done, adhered to all their former proceedings, and resolved the inviolability of their own persons. An officer came twice to order them out of the room in the king’s name, but they refused to obey. In the afternoon the people, uneasy, began to assemble in great numbers in the courts and vicinities of the palace. The Queen was alarmed and sent for Mr. Necker. He was conducted amidst the shouts and acclamations of the multitude who filled all the apartments of the palace. He was a few minutes only with the queen and about three quarters of an hour with the king. Not a word has transpired of what passed at these interviews. The king was just going to ride out. He passed thro the crowd to his carriage and into it without being in the least noticed. As Mr. Necker followed him universal acclamations were raised of ‘vive Monsieur Necker, vive  le sauveur de la France opprimée.’ He was conducted back to his house with the same demonstrations of affection and anxiety. About 200. deputies of the Tiers, catching the enthusiasm of the moment, went to his house and extorted from him a promise that he would not resign. These circumstances must wound the heart of the king, desirous as he is to possess the affections of his subjects. As soon as the proceedings at Versailles were known at Paris, a run began on the caisse d’escompte, which is the first symptom always of the public diffidence and alarm. It is the less in condition to meet the run, as Mr. Necker has been forced to make free with it’s funds for the daily support of the government.—This is the state of things as late as I am able to give them with certainty at this moment. My letter not being to go off till tomorow evening, I shall go to Versailles tomorrow, and be able to add the transactions of this day and tomorrow.
June 25. Just returned from Versailles, I am enabled to continue
   
   24th

 my narration. On the 24th. nothing remarkeable past except an attack by the mob of Versailles on the archbishop of Paris, who had been one of the instigators of the court to the proceedings of the seance royale. They threw mud and stones at his carriage, broke the windows of it, and he in a fright promised to join the 
   
   25th

 tiers.—This day (the 25th.) forty eight of the Nobles have joined the Tiers. Among these is the Duke d’Orleans. The M. de la Fayette could not be of the number, being restrained by his instructions. He is writing to his constituents to change his instructions or to accept his resignation. There are with the Tiers now 164. members of the clergy, so that the common chamber consists of upwards of 800 members. The minority of the clergy however call themselves the chamber of the clergy and pretend to go on with business. I found the streets of Versailles much embarrassed with souldiers. There was a body of about 100. horse drawn up in front of the hotel of the states, and all the avenues and doors guarded by souldiers. No body was permitted to enter but the members, and this was by order of the king; for till now the doors of the Common room have been open, and at least 2000 spectators attending their debates constantly. They have named a deputation to wait on the king and desire a removal of the souldiery from their doors, and seem determined, if this is not complied with, to remove themselves elsewhere. Instead of being dismayed with what has passed they seem to rise in their demands, and some of them to consider the erasing every vestige of a difference of order  as indispensible to the establishment and preservation of a good constitution. I apprehend there is more courage than calculation in this project. I did imagine that seeing that Mr. Necker and themselves were involved, as common enemies, in the hatred of the aristocrats, they would have been willing to make common cause with him, and to wish his continuance in office: and that Mr. Necker, seeing that all the trimming he has used towards the court and nobles has availed him nothing, would engage himself heartily and solely on the popular side, and view his own salvation in that alone. The confidence which the people place in him seems to merit some attention. However the mass of the Common chamber are absolutely indifferent to his remaining in office. They consider his head as unequal to the planning a good constitution, and his fortitude to a cooperation in the effecting it. His dismission is more credited today than it was yesterday. If it takes place he will retain his popularity with the nation, as the members of the states will not think it important to set themselves against it, but on the contrary will be willing that he should continue on their side, on his retirement. The run on the caisse d’escompte continues. The members of the states admit that Mr. Necker’s departure out of office will occasion a stoppage of public paiments. But they expect to prevent any very ill effect by assuring the public against any loss, and by taking immediate measures for continuing paiment. They may perhaps connect these measures with their own existence so as to interest the public in whatever catastrophe may be aimed at them. The gazettes of France and Leyden accompany this. During the continuance of this crisis, and my own stay, I shall avail myself of every private conveiance to keep you informed of what passes. I have the honour to be with the most perfect esteem & respect, Sir your most obedient & most humble servt.,

Th: Jefferson

